Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020, 8/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims

Claims 1-14 set forth in the preliminary amendment submitted 12/03/2020 form the basis of the present examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over YUKIZANE RYOTA et al. (Hereinafter “Yukizane”) in the European Patent Application EP 2725678 A1 (Published 2014-04-30) in view of Sauro Macerini et al. (Hereinafter “Sauro”) in The NPL- Communication Signal for Rapid Shutdown (September 26, 2016).

Regarding claim 1, Yukizane teaches a photovoltaic, PV, module level monitoring (a power line communication device, a solar power generation system, a power line communication method, and a power line communication program; Paragraph [0001] Line 1-2; Fig. 1 and Fig. 2 illustrate a configuration example of a solar power generation system 1 according to a first embodiment of the present invention. The solar power generation system 1 includes a photovoltaic (PV) panel 10; Paragraph [0046] Line 1-2), comprising-
a base station [40] (Power conditioner as the base station) (the power conditioner 40 operates as a master device; Paragraph [0081] Line 1), connected by means of power cables [20] to module level devices [20] (panel controller as the module level devices) (the panel controller 20 operates as a slave device; Paragraph [0081] Line 2) (Figure 2 shows that the base station 40 connected by means of power cables to module level devices 20) (First, through the power line PL, the communication unit 420 of the power conditioner 40 receives the control signal from the panel controller 20 including information (voltage information) on the voltage detected by the first voltage sensor 21 of the panel controller 20 and information (electric current information) on the electric current detected by the current sensor 22; Paragraph [0082] Line 1-4), which are provided to monitor and/or to control associated photovoltaic modules [10] (Subsequently, the power conditioner 40 calculates an optimal voltage value of the PV panel 10 and an optimal electric current value of the PV panel 10 in the PV panel 10, based on the voltage information and the electric current information from the panel controller 20. The optimal voltage value and electric current value here are a voltage value and an electric current value of each PV panel 10 at which electric power of all the multiple PV panels 10 becomes maximized; Paragraph [0083] Line 1-4), wherein the base station includes;
a base station transmitter adapted to transmit control signals, in predefined time slots, in a downlink channel (Fig. 6 illustrates a configuration example of the communication frame that is used in the data communication in the solar power generation system 1. According to the present embodiment, a PLC frame is used in communication of the control signal and the like between the panel controller 20 and the power conditioner 40. Furthermore, a communication method is assumed to be time dimension multiple access/time division duplex (TDMA/TDD) communication; Paragraph [0087] Line 1-4), through said power cables to said module level devices, wherein the base station transmitter of the base station, is connected, initiator and is adapted to transmit a permission to operate, signal periodically in the downlink channel (the communication unit 220 of the panel controller 20 receives the optimal voltage information and the optimal electric current information from the power conditioner 40 through the power line PL. Then, the panel controller 20 performs on and off control of the switch unit 2135 of the DC/DC converter 213 to cause the voltage value included in the received optimal voltage information and the electric current value included in the received optimal electric current information to be reached; Paragraph [0084] Line 1-6), when the signal, initiator indicates that signal; is not active and is further adapted to stop transmitting the permission to operate, signal when the initiator indicates that signal, is active (Subsequently, the communication unit 220 of the panel controller 20 receives the optimal voltage information and the optimal electric current information from the power conditioner 40 through the power line PL. Then, the panel controller 20 performs on and off control of the switch unit 2135 of the DC/DC converter 213 to cause the voltage value included in the received optimal voltage information and the electric current value included in the received optimal electric current information to be reached; Paragraph [0085] Line 1-5), and comprises
a base station receiver adapted to receive monitoring signals, MS, generated by said module level devices, through said power cables within time slot; via an uplink channel, assigned to the module level devices (In an example illustrated in Fig. 6, slot (SL) 0 to slot (SL) 11 are used for downlink communication, and SL 12 to SL 23 are used for uplink communication. Here, in SL0, a beacon signal BS is transmitted from the power conditioner 40. The beacon signal BS is a signal for controlling communication by each panel controller 20 (specifically, synchronizing the communication unit 220 of the panel controller 20 with communication by the communication unit 420 of the power conditioner 40), and is periodically transmitted to all the panel controllers 20 at the same time (for example, in SL0). Then, the beacon signal BS is a signal that has a regular pattern. Moreover, the beacon signal is one of the synchronization signals and is one of the control signals; Paragraph [0089] Line 1-7), wherein the time slots; of the uplink channel, assigned to module level devices, are inside the predefined time slots, of the downlink channel (Furthermore, for example, in SL1, a data signal DS1 is transmitted from the power conditioner 40 to either of the panel controllers 20. Then, for example, in SL13, a data signal DS2 is transmitted from the panel controller 20 that receives the data signal DS1 to the power conditioner 40. The data signal DS2 has a function of Paragraph [0090] Line 1-4), 
wherein the length of the time slots; of the uplink channel, is shorter than the length of the time slots, of the downlink channel, wherein frequency division multiplexing, is used to separate the two signals (In practice, the CPU of the communication unit 420 of the power conditioner 40 determines which slot is used to transmit a data signal from the power conditioner 40 to each of the panel controllers 20. Furthermore, the CPU 222 of each panel controller 20 determines which slot is used to transmit the data signal from each of the panel controllers 20 to the power conditioner 40; Paragraph [0091] Line 1-4).
Yukizane fails to teach that the control signal is Rapid shut down control signal. 
Sauro teaches PV system components and communication networks supporting the Rapid Shutdown System communication capabilities defined in relevant NEC and UL standards (Page 9; General requirement Line 1-2),
the control signal is Rapid shut down control signal (A Rapid Shutdown System is a collection of Components and Communication Protocols that are used to fulfill rapid shutdown requirements as defined by NEC 2014 or NEC 2017. Components of a rapid shutdown communication system are initiator(s), transmitter and receiver (Page 10; System configuration: 4.1). The Purpose of doing so is to support rapid shutdown requirements of any PV system(s), to provide enough standby power to supply both the standby signal and the "permission to operate" circuitry (e.g. the signal generator or signal gene1·ator and a circuit which measures and signals the Shutdown ope1·ation) from the illuminated PV generator. This prevents a deadlock with purely PV powered systems. With this feature no AC supply is needed to power up the system; Stand By Power for Electronics.
(s), provides enough standby power to supply both the standby signal and the "permission to operate" circuitry (e.g. the signal generator or signal generator and a circuit which measures and signals the Shutdown operation) from the illuminated PV generator, prevents a deadlock with purely PV powered systems, no AC supply is needed to power up the system (Page 13: Stand By Power for Electronics; 5.3).

Regarding claim 2, Yukizane teaches a photovoltaic, module level monitoring, system, wherein 
the downlink channel [slot (SL) 0 to slot (SL) 11] in Figure 6, used for transmission of the RSD; control signals, within predefined time slots [SL], and the uplink channel [SL 12 to SL 23], used for transmission of the monitoring signals, within assigned time slots, are synchronized to each other (In an example illustrated in Fig. 6, slot (SL) 0 to slot (SL) 11 are used for downlink communication, and SL 12 to SL 23 are used for uplink communication. Here, in SL0, a beacon signal BS is transmitted from the power conditioner 40. The beacon signal BS is a signal for controlling communication by each panel controller 20 (specifically, synchronizing the communication unit 220 of the panel controller 20 with communication by the communication unit 420 of the power conditioner 40), and is periodically transmitted to all the panel controllers 20 at the same time (for example, in SL0); Paragraph [0089] Line 1-6).


Regarding claim 3, Yukizane teaches a photovoltaic, module level monitoring, system, wherein 
the control signal [DS1], transmitted by the base station transmitter to said module level devices, and the monitoring signals (a data signal DS1 is transmitted from the power conditioner 40 to either of the panel controllers 20. Then, for example, in SL13, a data signal DS2 is transmitted from the panel controller 20 that receives the data signal DS1 to the power conditioner 40. The data signal DS2 has a function of serving as an ACK to the data signal DS1 as well. Each of the data signals DS1 and DS2 is one of the control signals; Paragraph [0090] Line 1-4), generated by said module level devices, and transmitted to the base station receiver are modulated at different carrier frequencies (The coil unit 240 is connected in series to the PV panel 10, and coils 241 and 242 (refer to Fig. 3) are arranged in a pair of power lines, respectively. The coil unit 240 operates as a first filter unit that blocks a frequency band in which the control signal is transmitted and allows passing of a frequency band in which the direct current power is transmitted. With the coil unit 240 provided, a signal in a high frequency band that is a signal band can be blocked, and the control signal can be prevented from being transmitted to the PV panel 10; Paragraph [0059] Line 1-5).

Regarding claim 4, Yukizane teaches a photovoltaic, module level monitoring system, wherein the modulation bandwidth occupied by the modulated control signal, transmitted through the power cables in the downlink channel, and the modulated monitoring signal, 

Regarding claim 5, Yukizane teaches a photovoltaic, module level monitoring, system wherein 
several module level devices [20], and the base station [40], are connected with each other through power cables [250] in a DC power network (The coupler 250 is connected in series to the communication unit 220 and is configured from a coil transformer 251, and coupling capacitors 252a and 252b. The coupler 250 operates as a second filter unit that allows passing of the frequency band in which the control signal is transmitted and blocks a frequency band in which the direct current power is transmitted; Paragraph [0060] line 1-4; Figure 3)

.
Regarding claim 6, Yukizane teaches a photovoltaic, module level monitoring, system wherein 
the transmitter and receiver of the base station, BS, and of each module level device, connected to each other through power cables in the DC power network are coupled to said DC power network by means of a duplexer circuit adapted to isolate the transmitter from the receiver, comprising a high current transformer [250] (Moreover, Fig. 2 and Fig. 3 show an example that the coupler 250 is configured from a capacitor and a transformer, but instead of those elements, as illustrated in Fig. 4, a coupler 250B may be possible that is configured from a toroidal core 251B with a pair of power lines PL passing through the center thereof and coupling Paragraph [0072] Line 1-4; current transformer 250 as the duplex circuit isolate the transmitter from the receiver).

Regarding claim 7, Yukizane teaches a photovoltaic, module level monitoring system wherein each module level device, comprises: includes;
- a module level monitoring, transmitter adapted to transmit a monitoring signal, generated by the module level device [20], in a time slot; of the uplink channel, assigned to said module level device, to the base station receiver of said base station (The power conditioner 40 converts into alternating current power direct current power that is equivalent to the generation electric power resulting from each PV panel 10, which is output from the panel controller 20. Furthermore, the power conditioner 40 transmits the control signal to the panel controller 20 in order to control supply electric power to be supplied from each PV panel 10 in such a manner as to maximize a sum of the generation electric power generated by each PV panel 10; Paragraph [0053] Line 1-5), and
- a, receiver, adapted to receive a Rapid Shut Down, control signal, CS, generated by said base station, in a time slot, of the downlink channel [slot (SL) 0 to slot (SL) 11] (In an example illustrated in Fig. 6, slot (SL) 0 to slot (SL) 11 are used for downlink communication, and SL 12 to SL 23 are used for uplink communication. Here, in SL0, a beacon signal BS is transmitted from the power conditioner 40. The beacon signal BS is a signal for controlling communication by each panel controller 20 (specifically, synchronizing the communication unit 220 of the panel controller 20 with communication by the communication unit 420 of the power conditioner 40), and is periodically transmitted to all the panel controllers 20 at the same time Paragraph [0089] Line 1-7).
Yukizane fails to teach that the control signal is Rapid shut down control signal. 
Sauro teaches PV system components and communication networks supporting the Rapid Shutdown System communication capabilities defined in relevant NEC and UL standards (Page 9; General requirement Line 1-2),
the control signal is Rapid shut down control signal (A Rapid Shutdown System is a collection of Components and Communication Protocols that are used to fulfill rapid shutdown requirements as defined by NEC 2014 or NEC 2017. Components of a rapid shutdown communication system are initiator(s), transmitter and receiver (Page 10; System configuration: 4.1) The Purpose of doing so is to support rapid shutdown requirements of any PV system(s), to provide enough standby power to supply both the standby signal and the "permission to operate" circuitry (e.g. the signal generator or signal gene1·ator and a circuit which measures and signals the Shutdown ope1·ation) from the illuminated PV generator. This prevents a deadlock with purely PV powered systems. With this feature no AC supply is needed to power up the system; Stand By Power for Electronics.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Yukizane in view of Sauro, because Sauro teaches to include a rapid shut down control signal supports rapid shutdown requirements of any PV system(s), provides enough standby power to supply both the standby signal and the "permission to operate" circuitry (e.g. the signal generator or signal generator and a circuit which measures and signals the Shutdown operation) from the illuminated PV generator, prevents a deadlock with purely PV powered systems, no AC supply is needed to power up the system (Page 13: Stand By Power for Electronics; 5.3).

Regarding claim 8, Yukizane teaches a photovoltaic, PV, module level monitoring, MLM, system,
wherein each module level device, MLD, comprises an assigned unique time slot address number defining a time slot; of the uplink channel, where the module level monitoring, MLM, transmitter of said module level device, sends a monitoring signal, MS, generated by said module level device, once per monitoring cycle (In an example illustrated in Fig. 6, slot (SL) 0 to slot (SL) 11 are used for downlink communication, and SL 12 to SL 23 are used for uplink communication. Here, in SL0, a beacon signal BS is transmitted from the power conditioner 40. The beacon signal BS is a signal for controlling communication by each panel controller 20 (specifically, synchronizing the communication unit 220 of the panel controller 20 with communication by the communication unit 420 of the power conditioner 40), and is periodically transmitted to all the panel controllers 20 at the same time (for example, in SL0). Then, the beacon signal BS is a signal that has a regular pattern. Moreover, the beacon signal is one of the synchronization signals and is one of the control signals; Paragraph [0089] Line 1-7).


Regarding claim 9, Yukizane teaches a photovoltaic, PV, module level monitoring, MLM, system wherein 
the unique time slot address number is assigned to the respective level monitoring device, MLD, after installation of the photovoltaic, module level monitoring, MLM, system-() in a pairing process and stored in a local memory of the module level device (In an example in Fig. 6, 12-slot communication is performed in each of the downlink direction (the power conditioner 40 -> the panel controller 20) and the uplink direction (the panel controller 20 -> the power conditioner 40). In other words, one frame of the PLC frame is configured from 24 slots. Since 10 msec is assigned to every frame of the PLC frame, a transmission speed is 1.152 Mbps; Paragraph [0088] Line 1-4).

Regarding claim 10, Yukizane teaches a photovoltaic, module level monitoring, MLM, system, wherein 
the base station receiver of the base station, is connected to a communication gateway via a wired or wireless data network (As illustrated in Fig. 2, if the solar power generation system 1 includes the multiple panel controllers 20A1 to 20A4, even when the transmission path between the power conditioner 40 and the panel controllers 20A1 to 20A4 is wired (including the dedicated signal line and the power line) or wireless, the transmission paths differ in status from one another; Paragraph [0147] Line 1-4).

Regarding claim 11, Yukizane teaches a photovoltaic, PV, module level monitoring, system wherein 
each module level device, MLD, is adapted to monitor physical parameters of at least one associated photovoltaic module, including a current-& a voltage, a temperature-, and/or energy, produced by said photovoltaic module (The first voltage sensor 211 detects an output voltage (a terminal voltage) of the PV panel 10 that is connected to the panel controller paragraph [0064] Line 1-3).

Regarding claim 12, Yukizane teaches a photovoltaic, module level monitoring, system, wherein 
each module level device, comprises includes a DC switch [SW] used for switching on/off its associated photovoltaic module, depending on the control signals, received by the rapid shutdown receiver, of the respective module level device, via the downlink channel (The switch unit (a first switch unit) SW is connected in parallel to the communication unit 220 and is configured from, for example, analog switch IC. The switch unit SW is controlled to be turned on and off with electronic control by a CPU 222 (refer to Fig. 3) of the communication unit 220. The solar power generation system in which signal attenuation is reduced can be realized by being provided with the switch unit SW. As one example, an arrow in Fig. 2 indicates that communication is in progress between the panel controller 20A3 and the power conditioner 40. In this case, the switch unit SW of the panel controller 20A3 is turned off (in a closed state) and the switch units SW of the other panel controllers 20A1, 20A2, and 20A4 are turned on (in an open state); Paragraph [0058] Line 1-7).

Regarding claim 13, Yukizane teaches a photovoltaic, PV, module level monitoring, system wherein the base station, is integrated in or connected to an inverter adapted to convert a DC power supplied by the photovoltaic modules, PVMs, via the power cables to said inverter into an AC current (The power conditioner 40 converts into alternating current Paragraph [0053] Line 1-5).


Regarding claim 14, Yukizane teaches a method for a bidirectional communication between a base station [40] (Power conditioner as the base station) (the power conditioner 40 operates as a master device; Paragraph [0081] Line 1) (a power line communication device, a solar power generation system, a power line communication method, and a power line communication program; Paragraph [0001] Line 1-2; Fig. 1 and Fig. 2 illustrate a configuration example of a solar power generation system 1 according to a first embodiment of the present invention. The solar power generation system 1 includes a photovoltaic (PV) panel 10; Paragraph [0046] Line 1-2) and module level devices [20] (panel controller as the module level devices) (the panel controller 20 operates as a slave device; Paragraph [0081] Line 2) (Figure 2 shows that the base station 40 connected by means of power cables to module level devices 20) (First, through the power line PL, the communication unit 420 of the power conditioner 40 receives the control signal from the panel controller 20 including information (voltage information) on the voltage detected by the first voltage sensor 21 of the panel controller 20 and information (electric current information) on the electric current detected by the current sensor 22; Paragraph [0082] Line 1-4) used to monitor and/or to control associated photovoltaic modules [10], via power cables connecting the base station, with the module level devices (Subsequently, the power conditioner 40 calculates an optimal voltage value of the PV panel 10 and an optimal electric current value of the PV panel 10 in the PV panel 10, based on the voltage information and the electric current information from the panel controller 20. The optimal voltage value and electric current value here are a voltage value and an electric current value of each PV panel 10 at which electric power of all the multiple PV panels 10 becomes maximized; Paragraph [0083] Line 1-4), the method comprising the steps of:
transmitting by said base station [20], through said power cables control signals (Fig. 6 illustrates a configuration example of the communication frame that is used in the data communication in the solar power generation system 1. According to the present embodiment, a PLC frame is used in communication of the control signal and the like between the panel controller 20 and the power conditioner 40. Furthermore, a communication method is assumed to be time dimension multiple access/time division duplex (TDMA/TDD) communication; Paragraph [0087] Line 1-4),  to said module level devices, in predefined time slots, of a downlink channel,  wherein the base station transmitter  of the base station, is connected to, initiator and is adapted to transmit a permission to operate, signal periodically in the downlink channel (the communication unit 220 of the panel controller 20 receives the optimal voltage information and the optimal electric current information from the power conditioner 40 through the power line PL. Then, the panel controller 20 performs on and off control of the switch unit 2135 of the DC/DC converter 213 to cause the voltage value included in the received optimal voltage information and the electric current value included in the received optimal electric current information to be reached; Paragraph [0084] Line 1-6), when the signal, initiator indicates that signal; is not active and is further adapted to stop transmitting the permission to operate, signal when the initiator indicates that signal, is active (Subsequently, the communication unit 220 of the panel controller 20 receives the optimal voltage information and the optimal electric current information from the power conditioner 40 through the power line PL. Then, the panel controller 20 performs on and off control of the switch unit 2135 of the DC/DC converter 213 to cause the voltage value included in the received optimal voltage information and the electric current value included in the received optimal electric current information to be reached; Paragraph [0085] Line 1-5), 
transmitting simultaneously by the module level devices, through said power cables monitoring signals, to said base station, in time slots; of an uplink channel, assigned to the module level devices, (In an example illustrated in Fig. 6, slot (SL) 0 to slot (SL) 11 are used for downlink communication, and SL 12 to SL 23 are used for uplink communication. Here, in SL0, a beacon signal BS is transmitted from the power conditioner 40. The beacon signal BS is a signal for controlling communication by each panel controller 20 (specifically, synchronizing the communication unit 220 of the panel controller 20 with communication by the communication unit 420 of the power conditioner 40), and is periodically transmitted to all the panel controllers 20 at the same time (for example, in SL0). Then, the beacon signal BS is a signal that has a regular pattern. Moreover, the beacon signal is one of the synchronization signals and is one of the control signals; Paragraph [0089] Line 1-7), wherein the time slots; of the uplink channel, assigned to module level devices, are inside the predefined time slots, of the downlink channel (Furthermore, for example, in SL1, a data signal DS1 is transmitted from the power conditioner 40 to either of the panel controllers 20. Then, for example, in SL13, a data signal DS2 is transmitted from the panel controller 20 that receives the data signal DS1 to the power conditioner 40. The data signal DS2 has a function of serving as an ACK to the data signal DS1 Paragraph [0090] Line 1-4), 
wherein the length of the time slots; of the uplink channel, is shorter than the length of the time slots, of the downlink channel, wherein frequency division multiplexing, is used to separate the two signals (In practice, the CPU of the communication unit 420 of the power conditioner 40 determines which slot is used to transmit a data signal from the power conditioner 40 to each of the panel controllers 20. Furthermore, the CPU 222 of each panel controller 20 determines which slot is used to transmit the data signal from each of the panel controllers 20 to the power conditioner 40; Paragraph [0091] Line 1-4).
Yukizane fails to teach that the control signal is Rapid shut down control signal. 
Sauro teaches PV system components and communication networks supporting the Rapid Shutdown System communication capabilities defined in relevant NEC and UL standards (Page 9; General requirement Line 1-2),
the control signal is Rapid shut down control signal (A Rapid Shutdown System is a collection of Components and Communication Protocols that are used to fulfill rapid shutdown requirements as defined by NEC 2014 or NEC 2017. Components of a rapid shutdown communication system are initiator(s), transmitter and receiver (Page 10; System configuration: 4.1). The Purpose of doing so is to support rapid shutdown requirements of any PV system(s), to provide enough standby power to supply both the standby signal and the "permission to operate" circuitry (e.g. the signal generator or signal gene1·ator and a circuit which measures and signals the Shutdown ope1·ation) from the illuminated PV generator. This prevents a deadlock with purely PV powered systems. With this feature no AC supply is needed to power up the system; Stand By Power for Electronics.
(s), provides enough standby power to supply both the standby signal and the "permission to operate" circuitry (e.g. the signal generator or signal generator and a circuit which measures and signals the Shutdown operation) from the illuminated PV generator, prevents a deadlock with purely PV powered systems, no AC supply is needed to power up the system (Page 13: Stand By Power for Electronics; 5.3).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ono et al. (US 20110287798 A1) discloses, “Base Station And Wireless Communication System-[0075] In a first embodiment of this invention, a base station requests information necessary for cooperative transmission (hereinafter, referred to as cooperation information) from a wireless communication terminal that has failed to be allocated a wireless resource through single-base station transmission, a cooperation scheduler refers to the collected cooperation information and decides on MU-MIMO transmission, and the base station executes MU-MIMO transmission following the decision. [0078] The network in Figure 2 includes a core network 1, a gateway device 2, base stations 100, and a cooperation scheduler 190. [0079] The base stations 100 each constitute a cell. Wireless communication terminals 200 are scattered within each cell 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866